Citation Nr: 0214439	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  96-48 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right humeral 
neck bone cyst to include a thyroid condition claimed as the 
result of ionizing radiation exposure residuals.  

2.  Entitlement to service connection for bladder cancer 
claimed as the result of ionizing radiation exposure 
residuals.  

3.  Entitlement to service connection for astigmatism.  

4.  Entitlement to service connection for vertigo.  

5.  Entitlement to service connection for hypoglycemia.  

6.  Entitlement to service connection for diverticulitis.  

7.  Entitlement to service connection for peripheral 
neuropathy claimed as the result of Agent Orange exposure.  

8.  Entitlement to an increased disability evaluation for the 
veteran's hiatal hernia and a spastic and deformed duodenal 
bulb consistent with peptic ulcer disease, currently 
evaluated as 20 percent disabling.  

9.  Evaluation of the veteran's temporomandibular joint 
disease, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1943 to May 1946; 
from August 1946 to November 1946; from November 1948 to July 
1949; and from September 1950 to June 1970.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1991 rating decision of the Montgomery, Alabama, 
Regional Office (RO) which, in pertinent part, denied service 
connection for a thyroid disorder claimed as secondary to 
ionizing radiation exposure.  In January 1992, the RO denied 
service connection for a bone cyst to include a thyroid 
disorder.  In October 1993, the RO denied service connection 
for a right humeral bone cyst to include a thyroid disorder 
claimed as the result of ionizing radiation exposure; 
astigmatism; vertigo; hypoglycemia; and peripheral neuropathy 
claimed as the result of Agent Orange exposure.  In June 
1994, the RO denied service connection for diverticulitis.  
In July 1995, the RO denied service connection for bladder 
cancer.  In February 1999, the RO denied an increased 
evaluation for the veteran's hiatal hernia and a spastic and 
deformed duodenal bulb consistent with peptic ulcer disease.  
In January 2000, the Board determined that the veteran had 
not submitted well-grounded claims of entitlement to service 
connection for a right humeral neck bone cyst to include a 
thyroid condition claimed as the result of ionizing radiation 
exposure residuals; bladder cancer claimed as the result of 
ionizing radiation exposure residuals; astigmatism; vertigo; 
hypoglycemia; diverticulitis; and peripheral neuropathy 
claimed as the result of Agent Orange exposure.  

In March 2000, the RO granted service connection for 
temporomandibular joint disease and assigned a 10 percent 
evaluation for that disability.  The veteran subsequently 
appealed the Board's July 2000 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2002, the veteran was afforded a video hearing before the 
Undersigned Member of the Board.  In June 2002, the Court 
vacated the Board's January 2000 decision and remanded the 
issues to the Board for additional action.  In September 
2002, the veteran requested an additional video hearing 
before the Board.  The veteran has been represented 
throughout this appeal by the American Legion


REMAND

The veteran has requested an additional video hearing before 
a Member of the Board.  The requested hearing has not been 
scheduled.  Accordingly, this case is REMANDED for the 
following action:

The RO should schedule the veteran for 
the requested video hearing before a 
Member of the Board.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2002) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2001).  


